NOT DESIGNATED FOR PUBLICATION

                                              No. 120,040

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                       DERRICK L. BILLOUPS,
                                            Appellant.


                                   MEMORANDUM OPINION


        Appeal from Sedgwick District Court; BENJAMIN L. BURGESS, judge. Opinion filed April 24,
2020. Affirmed in part, dismissed in part, sentence vacated, and case remanded with directions.


        Sam Schirer, of Kansas Appellate Defender Office, for appellant.


        Matt J. Maloney, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before POWELL, P.J., HILL and STANDRIDGE, JJ.


        POWELL, J.: Derrick Billoups was convicted by a jury of four counts of
aggravated robbery, one count of reckless aggravated battery, and one count of felony
theft from events stemming from the robberies of a Subway, two Presto gas stations, and
a bank in the Wichita, Kansas, area over the course of four days. He also pled guilty to
numerous other charges. Billoups now appeals his jury trial convictions and his prison
sentence.




                                                    1
                       FACTUAL AND PROCEDURAL BACKGROUND


       On March 13, 2015, Billoups was charged with numerous crimes relating to a
spree of acts occurring earlier that month. Eventually, the State amended the charges to
allege the following: four counts of aggravated robbery; eight counts of felony theft; and
one count each of reckless aggravated battery, aggravated assault, fleeing or attempting to
elude law enforcement, criminal possession of a weapon, possession of cocaine, and
misdemeanor possession of marijuana. The following conduct prompted the State's
charges.


1.     The Subway Robbery


       On the morning of March 7, 2015, Chase Guzman was working alone at a Subway
restaurant in Wichita, Kansas. Shortly after Guzman opened the store for the day, a man
entered the Subway with his face covered wearing a red coat, a brown hat, and a grey
backpack with white stripes; and he was armed with what appeared to be a gun. Guzman
noticed a spring on the alleged firearm. Billoups asserted at trial while questioning
Guzman that the firearm was actually a BB gun. When Billoups asked Guzman at trial if
he knew the gun was a BB gun, Guzman responded, "I was conflicted. I didn't know for
sure. But I had my doubts about the gun." Nevertheless, Guzman complied when the man
walked behind the counter, threw the backpack at him, and ordered him to fill the
backpack with cash. The man fled the store with the $79 Guzman put inside of the
backpack. Guzman called the police to report the crime. He told the responding officer
that the robber was a black male approximately 5 feet 4 inches tall and weighing
approximately 150 pounds. Surveillance video captured the robbery.


       At trial, Guzman could not identify Billoups as the man who had robbed the
Subway because the robber's face was covered. However, the State presented evidence
that Billoups had, days prior to the Subway robbery, stolen a car from a car dealership


                                             2
while wearing a red jacket like that worn by the Subway robber. The State also presented
evidence that when Billoups was arrested he was in possession of a grey backpack and a
brown beanie hat.


2.     The Park City Presto Robbery


       On March 10, 2015, three days after the Subway robbery, Nick Griblin was
working an overnight shift at a Presto gas station in Park City, Kansas. Around 3 a.m., a
man with dark skin entered Presto wearing a brown beanie and Carhartt-type work
clothing. The man told Griblin he wanted to purchase two cartons of Newport cigarettes.
Griblin told the man he only had one carton and 10 single packs, and the man said that
was fine. Griblin bagged the cigarettes and processed the transaction, but the man's card
was declined. Suddenly, the man pulled out a pink can of mace and sprayed Griblin in the
eyes. Griblin attempted to push the emergency button to alert the police, but he could not
see because of the effects of the mace. He was able to reach for his phone and call his
boss, who then called the police. Surveillance cameras captured the robbery.


       A few days after the Park City Presto robbery, police asked Griblin if he could
pick out his assailant from a photo lineup. Yet, at some point before showing Griblin the
photo lineup, Griblin was allegedly shown a single photograph of Billoups. The record is
not clear how much time passed between Griblin being shown a single photo of Billoups
and later being shown a photo lineup. After looking at the single photograph, Griblin
picked out an identical photograph of Billoups from a six-person photo lineup. At trial,
Griblin stood by his photo lineup identification of Billoups.


3.     The Wichita Presto Robbery


       About three hours after the Park City Presto robbery, on March 10, 2015, Karen
Roguski was opening a Presto gas station in Wichita. Around 6 a.m., a black male


                                             3
wearing tan Carhartt-type work clothing and a brown beanie entered the Presto store. The
man asked for cigarettes but then quickly pulled out an object that appeared to be a gun
and told Roguski to empty her cash register. The robber made off with approximately $50
and a carton of Newport cigarettes. The robbery was captured by the store's video
surveillance system.


       A few hours later police circulated a photo on social media of a suspect in another
crime (that will be addressed in turn). Roguski saw the photo of the suspect in that crime,
and she recognized him to be the man who had robbed the store earlier that same day.
She notified the police, and two days later the police showed her a six-person photo
lineup that included Billoups. Roguski pointed to Billoups' photo and commented, "I'm
thinking it is this one." At trial, Roguski identified Billoups, in person, as the robber.


       Following Billoups' arrest, police searched his motel room and found a pink can of
mace, brown Dickie's pants, a brown beanie hat, and empty packs of Newport cigarettes.


4.     The Bank Robbery


       Another three-and-a-half hours after the Wichita Presto robbery, Elizabeth
Sprecker was working as a teller at Emprise Bank in Wichita. At approximately 9:40
a.m., a man wearing a yellow hoodie with the hood up, grey athletic leggings underneath
yellow gym shorts, and a brown beanie hat walked into the bank lobby. The man
approached Sprecker and asked if the bank still cashed McDonald's checks, and Sprecker
turned her head toward her computer to begin the transaction. When she turned back to
face the man, he was holding a black gun. The man then threw a bag at Sprecker and
ordered her to fill the bag with big bills.


       Sprecker filled the bag with approximately $10,000 to $12,000, and the man fled
toward a getaway car parked at a nearby Jiffy Lube. However, as the robber fled some of


                                               4
the bills fell on the bank floor and in the parking lot; the robber made off with
approximately $4,400. Once the man was gone, the police were called. Surveillance
cameras also captured this robbery. Sprecker later identified Billoups as the man who
robbed the bank from a six-person photo lineup. She again identified Billoups as the
robber in court.


       Kevin Scranton worked at the nearby Jiffy Lube where the getaway car was
parked. Just prior to the bank robbery, the vehicle pulled into the Jiffy Lube, and
Scranton approached the vehicle to see if he could be of any assistance. A man wearing a
yellow tank top, yellow hoodie, and yellow shorts exited the car and asked to use the
restroom. Scranton said yes, and the man walked toward the Jiffy Lube, dropping a
cigarette butt as he walked in. After using Jiffy Lube's restroom, the man returned to the
car, said something to the passenger, and then walked to the bank. Scranton subsequently
saw the man running from the bank back to the vehicle and noticed that he dropped
something in transit. When the police arrived at the scene, Scranton pointed them to the
cigarette butt the man had previously dropped, which was still smoking. Scranton was
sure it was the man's cigarette butt because he had just cleaned up the parking lot, which
included cleaning up all the cigarette butts, and because he watched him drop it there.
The recovered cigarette butt was a Newport cigarette. DNA testing indicated that
Billoups was the one who had smoked the cigarette.


       As part of its investigation, the Wichita Police Department released a color photo
of the bank robbery suspect to be distributed through local and social media. Two
individuals saw the photo and notified police that it was Billoups—his previous
postrelease supervision officer (her relation to Billoups was unknown to the jury) and a
Cricket Wireless employee who had sold Billoups a cell phone on March 10, 2015. By
the end of the day on March 10, the police had Billoups' name and a description of the
stolen vehicle he was thought to be driving.



                                               5
5.     The Car Chase


       On March 11, 2015, two Wichita police officers were on patrol when they spotted
the suspect vehicle. As the officers attempted to determine if Billoups was in the car, the
vehicle sped off at a high rate of speed. The officers activated their emergency lights and
began pursuit of the vehicle. As the officers gained on the vehicle, they noticed there was
a female in the front passenger seat. As the car slowed briefly while taking a turn, the
passenger, Jamaica Johnson, jumped out of the vehicle. As Johnson rolled on the street,
the car ran over her legs, breaking her left tibia. The driver, who was later confirmed to
be Billoups, continued driving until one of the officers rammed his patrol car into the
stolen car in a parking lot outside of Saint Francis Hospital, which caused Billoups to hit
other vehicles. Billoups then fled the car on foot but was ultimately caught and taken into
custody by police. Police found a motel key that had fallen out of Billoups' pocket during
the foot pursuit. While being attended to, Johnson informed the officers that Billoups
was, in fact, the man who robbed Emprise Bank.


6.     The Trial


       Billoups was ultimately charged with 18 crimes: four counts of aggravated
robbery; eight counts of felony theft; and one count each of reckless aggravated battery,
aggravated assault, fleeing or attempting to elude law enforcement, criminal possession
of a weapon, possession of cocaine, and misdemeanor possession of marijuana. Relevant
to this appeal, he was charged with aggravated robbery in connection with the incidents
at Subway, both Presto locations, and Emprise Bank; aggravated battery for causing great
bodily harm to Johnson during the vehicle chase; and felony theft in connection with the
theft of a vehicle. Many of the remaining felony theft charges were for thefts committed
at local Dillon's grocery stores.




                                             6
         Immediately prior to trial, Billoups, who was representing himself, pled guilty to
seven counts of felony theft, two counts of possession of a controlled substance, one
count of aggravated assault, one count of fleeing or attempting to elude a law
enforcement officer, and one count of criminal possession of a weapon by a convicted
felon.


         At trial on the remaining charges, at which Billoups continued to represent
himself, the jury convicted Billoups of all four counts of aggravated robbery and one
count of aggravated battery. A mistrial was declared on the remaining felony theft charge
because the jury was unable to reach a unanimous verdict.


7.       The Sentencing


         Billoups' presentence investigation report (PSI) indicated Billoups' criminal
history score was A due to prior convictions of three person felonies.


         Prior to sentencing, Billoups challenged his criminal history score on the basis that
the State had not proven the factual existence of his prior convictions on his PSI. The
State admitted journal entries into evidence regarding the prior convictions, and the
district court concluded the State had proven the existence of those prior convictions by a
preponderance of the evidence. Accordingly, the district court assessed Billoups' criminal
history score as A and imposed a presumptive 484-month prison sentence.


         Billoups timely appeals.


                                          ANALYSIS


         On appeal, Billoups raises eight arguments which we address in the order he raises
them.

                                               7
   I.      WAS THERE SUFFICIENT EVIDENCE TO SUPPORT BILLOUPS' AGGRAVATED
           BATTERY CONVICTION?


        First, Billoups argues there was insufficient evidence to support his aggravated
battery conviction for the injury to Johnson when she jumped out of his car during his
police chase. Specifically, he argues that although there is evidence of reckless conduct
and great bodily harm, there was insufficient evidence to support a finding of a sufficient
nexus between his reckless act and Johnson's broken leg because he could not foresee
Johnson jumping out of the vehicle. The State responds Billoups' conviction does not
require proof that Billoups consciously disregarded the precise manner in which great
bodily harm would occur to Johnson and engaging police in a high-speed chase
consciously disregards a substantial and unjustifiable risk that a passenger in the vehicle
will suffer great bodily harm, which is sufficient to support a conviction of aggravated
battery.


        When the sufficiency of evidence is challenged in a criminal case, "we 'review[]
the evidence in a light most favorable to the State to determine whether a rational
factfinder could have found the defendant guilty beyond a reasonable doubt.' We will not
'reweigh evidence, resolve conflicts in the evidence, or pass on the credibility of
witnesses.' [Citations omitted.]" State v. Rucker, 309 Kan. 1090, 1093, 441 P.3d 1053
(2019). It is only in rare cases where the testimony is so incredible that no reasonable
fact-finder could find guilt beyond a reasonable doubt that a guilty verdict will be
reversed. State v. Torres, 308 Kan. 476, 488, 421 P.3d 733 (2018); see State v. Matlock,
233 Kan. 1, 5-6, 660 P.2d 945 (1983).


        Kansas defines reckless aggravated battery, in relevant part, as "recklessly causing
great bodily harm to another person or disfigurement of another person." K.S.A. 2014
Supp. 21-5413(b)(2)(A). Within the meaning of Kansas' aggravated battery statute, a
person acts "recklessly" when "such person consciously disregards a substantial and


                                              8
unjustifiable risk that circumstances exist or that a result will follow, and such disregard
constitutes a gross deviation from the standard of care which a reasonable person would
exercise in the situation." K.S.A. 2014 Supp. 21-5202(j). The Kansas Supreme Court has
held: "To act recklessly, a defendant must know that he or she is putting others in
imminent danger." State v. Gatlin, 292 Kan. 372, 377, 253 P.3d 357 (2011). "Importantly,
one can act recklessly even without foreseeing 'the particular injury that results from his
or her conduct.'" State v. Bolze-Sann, 302 Kan. 198, 204, 352 P.3d 511 (2015).


       Billoups concedes there was ample evidence he acted recklessly by leading police
on a high-speed vehicle chase, and he also concedes there was sufficient evidence that
Johnson suffered great bodily harm. His only argument is there was not a nexus between
his reckless conduct and Johnson's injury because there is no evidence he consciously
disregarded the "particular result"—that Johnson would "voluntarily leap from [his]
moving vehicle"—and be injured in the process.


       In support of this argument, Billoups relies only on State v. Warnke, 56 Kan. App.
2d 996, 441 P.3d 1074 (2019). However, Warnke does not stand for the proposition that a
conviction for reckless aggravated battery requires proof a defendant consciously
disregarded the precise manner in which the great bodily harm will occur. Warnke is
unlike the case at hand. In that case, Warnke was driving "on a straight, flat, dry, rural
highway with little traffic during daylight hours with unobstructed visibility ahead" when
she struck a hay trailer being pulled by a horse-drawn buggy after just completing a cell
phone call. 56 Kan. App. 2d at 1012. Warnke was observing the speed limit and was
engaged in no unlawful behavior at the time of the incident. The Warnke panel held,
under the facts of that case, talking on a cell phone just before the crash did not constitute
"a gross deviation from the standard of care which a reasonable person would exercise in
the situation" and, therefore, Warnke's actions did not support the "conscious disregard"
element of K.S.A. 2018 Supp. 21-5202(j). 56 Kan. App. 2d at 1012.



                                              9
       In contrast, Billoups clearly broke the law—in fact, he committed numerous traffic
infractions—by leading the police on a high-speed chase. Such an action consciously
disregards a substantial and unjustifiable risk that a passenger in his car would suffer
great bodily harm. Although Billoups argues there was an insufficient nexus between his
reckless act and Johnson's broken leg because he could not foresee Johnson jumping out
of the vehicle, a defendant need not foresee "'the particular injury that results from his or
her conduct.'" Bolze-Sann, 302 Kan. at 204. Sufficient evidence supports the jury's
finding that Johnson's injury was caused by Billoups when he ran over her leg with his
car while engaged in a high-speed chase with the police.


II.    DID THE DISTRICT COURT ABUSE ITS DISCRETION IN REFUSING TO STRIKE
       CERTAIN TESTIMONY FROM THE RECORD REGARDING AN EYEWITNESS
       IDENTIFICATION?


       Second, Billoups argues the district court abused its discretion by refusing to strike
evidence from the record of Griblin's (the Park City Presto employee) identification of
him as the man who robbed the gas station. Billoups argues the district court should have
instructed the jury to disregard the identification based on an impermissibly suggestive
identification procedure. The State's reply is threefold. First, it asserts Billoups invited the
error. Second, if error was not invited, the State argues the procedure surrounding
Griblin's photo identification of Billoups was not impermissibly suggestive. Third, the
State contends that even if the procedure was impermissibly suggestive, any resulting
error is harmless.


       "Subject to exclusionary rules, an appellate court reviews the grant or denial of a
motion to strike concerning the admission or exclusion of evidence for abuse of
discretion." State v. Lloyd, 299 Kan. 620, 627, 325 P.3d 1122 (2014). The district court
abuses its discretion when no reasonable person would take the view adopted by the
district court or its decision is based on an error of law or fact. 299 Kan. at 627.


                                              10
          In court, Griblin identified Billoups as the man who maced him and stole
cigarettes. As discussed, the State admitted and published surveillance video from the
incident, as well as several still photos taken from the video. Griblin testified that within
a week of the robbery he identified the robber from a photo array; in fact, it was three
days.


          On cross-examination, Billoups questioned Griblin about information Griblin had
provided Billoups' private investigator. Griblin testified that a couple of days after the
robbery, police showed him a single photo of Billoups before showing him the photo
array and the same photo individually shown to him matched the one used in the photo
lineup.


          On redirect, Griblin again identified Billoups as the robber, this time also noting
he recognized Billoups' voice from the incident.


          Officer Dustin Belton testified he showed Griblin the photo lineup on March 13,
2015—three days after the crime. Belton said he did not show Griblin a single photo of
Billoups before presenting the photo lineup, and he had no idea who would have done so.


          A recess followed Belton's testimony, and during that recess Billoups argued
Griblin's identification should be suppressed and stricken because an impermissibly
suggestive procedure during the identification was used. Specifically, Billoups
complained of the fact Griblin had been shown the individual photo of himself before
being shown the photo lineup. The State responded such a concern goes to the weight of
the identification, not the admissibility.


          The district court acknowledged there was evidence suggesting the identification
procedure was handled improperly and stated it would allow the parties to submit written
arguments on the matter as trial proceeded. The district court summarized:


                                                11
                 "Well, let me just say obviously that is an issue that is for the jury now. There are
       ways of dealing with it. Motions for directive judgment of acquittal as to certain counts,
       posttrial motions, can be taken up. I guess the—well, it occurs to me one process that
       could be considered would be to just declare a mistrial as to that particular count and go
       on with all the others or, again, as part of the motion for directive judgment of acquittal
       or as a posttrial motion. Obviously, that process was done improperly. And I'm not going
       to make a ruling now. All I'm just going to suggest is the information is in front of the
       jury. There are ways that it can be addressed. I'm not going to declare a mistrial because
       of that. So we are going to proceed. And then the parties can respectively submit
       whatever written authorities and legal arguments they wish to make as to the—as to that
       issue. Obviously I can't tell the jury to disregard it. They can't wipe it from their memory.
       I'm not going to declare a mistrial. We are going to go on and we will deal with that issue
       later."


The district court also agreed with the State's argument that the procedure surrounding
the identification goes "to the weight and not the admissibility."


       After the recess, Officer Duane Schrag, who also assisted with the investigation of
the string of robberies, testified he did not show an individual photo to Griblin and he
was unaware of any other officer doing so.


       At the close of the State's case-in-chief, Billoups moved for a judgment of
acquittal based on the photo identification, but the State responded law enforcement had
not confirmed Griblin's testimony that he was shown an individual photo of Billoups.
Additionally, the State argued that even if the district court viewed the photo lineup
procedure as impermissibly suggestive, the evidence was elicited by Billoups based on
information uncovered during Billoups' investigator's interview of Griblin, and, therefore,
it was known to him before trial. The State stressed the defense did not mention the
information gathered from his private investigator surrounding an alleged impermissibly
suggestive procedure surrounding the photo lineup before trial.



                                                     12
       Ultimately, the district court agreed with the State's assessment, stating although
there was "an extensive [pretrial] evidentiary hearing" regarding the identification
procedures, the defense did not mention the individual photo allegedly shown to Griblin.
No further action surrounding Griblin's photo identification occurred at trial.


       Before us, Billoups argues the district court abused its discretion because it based
its denial of his request to strike Griblin's photo identification from the record on an error
of law. Specifically, he argues the district court mistakenly believed it could not strike the
evidence at issue.


       The State agrees that district courts have the discretion to strike admitted trial
evidence. See State v. Bowen, 254 Kan. 618, 624, 867 P.2d 1024 (1994). But a review of
the record on appeal indicates the district court did not misunderstand its ability to strike
evidence from the record; rather, the district court was simply indicating that, from a
practical standpoint, it did not believe telling the jurors to disregard the testimony was
likely to be effective, noting the jurors could not simply "wipe [the testimony] from their
memory." The context of the district court's statement is essential as it stated there were
multiple ways of dealing with the matter and invited the parties to submit written
arguments before ruling but advised a mistrial would not be granted. This discussion
shows the district court was aware of its discretion to determine a proper course of action.
We see no legal error here.


       Billoups next focuses on whether striking the evidence was warranted based on the
facts surrounding the photo identification at issue. Specifically, he argues the procedure
used by police was impermissibly suggestive, there was a substantial likelihood of
misidentification, and the district court made an error of fact in not striking the evidence
from the record.




                                              13
       Assuming Griblin's account of the photo lineup procedure is accurate and Griblin
was shown Billoups' photo before being presented with the same photo in a lineup,
Billoups is not entitled to relief. First, the invited error doctrine precludes our review. It is
well established a party may not invite error and then complain of that error on appeal.
State v. Miller, 293 Kan. 535, 554, 264 P.3d 461 (2011). Here, Billoups' cross-
examination of Griblin clearly demonstrated he had learned of the allegedly improper
identification procedure in advance of trial. Despite this, Billoups never brought the issue
to the district court's attention before trial, even though the admissibility of Griblin's
eyewitness identification was litigated as part of a lengthy pretrial hearing. Rather than
addressing the admissibility of this identification at that point, Billoups chose to wait
until cross-examination of Griblin at trial to attempt to prohibit the admission of the
identification. By this point, however, Griblin had already provided an in-court
identification of Billoups and testified he identified the suspect in a photo lineup.
Billoups made a strategic choice to allow the allegedly improper identification into
evidence and then attempted to elicit testimony to discredit that identification. Having
made this strategic choice, Billoups cannot now assign error to this action and complain
the district court should have stricken the evidence from the record.


       Moreover, even if the issue were properly before us, Billoups loses on the merits
and is not entitled to a new trial. The United States Supreme Court has emphasized that
an improper police influence of an identification does not automatically render the
identification inadmissible. Perry v. New Hampshire, 565 U.S. 228, 231, 132 S. Ct. 716,
181 L. Ed. 2d 694 (2012). Exclusion of such an identification need only occur if there is
"'a very substantial likelihood of irreparable misidentification'" or when the evidence "'is
so extremely unfair that its admission violates fundamental conceptions of justice.'" 565
U.S. at 232, 237 (quoting Simmons v. United States, 390 U.S. 377, 384, 88 S. Ct. 967, 19
L. Ed. 2d 1247 [1968], and Dowling v. United States, 493 U.S. 342, 352, 110 S. Ct. 668,
107 L. Ed. 2d 708 [1990]). "The Constitution . . . protects a defendant against a
conviction based on evidence of questionable reliability, not by prohibiting introduction


                                               14
of the evidence, but by affording the defendant means to persuade the jury that the
evidence should be discounted as unworthy of credit." Perry, 565 U.S. at 237.


       We follow a two-step approach in determining whether an eyewitness
identification should be excluded from admission. State v. Cruz, 297 Kan. 1048, 1059,
307 P.3d 199 (2013); State v. Corbett, 281 Kan. 294, 304, 130 P.3d 1179 (2006). "First,
the court determines whether the procedure used for making the identification was
impermissibly suggestive. If so, the second step requires an analysis of whether the
impermissibly suggestive procedure led to a substantial likelihood of misidentification."
281 Kan. at 304.


       Again, assuming Griblin was improperly shown an individual photo of Billoups
prior to the lineup, the first step of this test indicates the procedure used by the police
here was not sound. "The practice of showing suspects singly to persons for the purpose
of identification, and not as part of a lineup, has been widely condemned." Stovall v.
Denno, 388 U.S. 293, 302, 87 S. Ct. 1967, 18 L. Ed. 2d 1199 (1967). The United States
Supreme Court has described such a procedure as "undeniably suggestive." See Perry,
565 U.S. at 238. Here, being shown one picture of Billoups and then presented with that
same picture in a photo lineup is impermissibly suggestive.


       However, suppression is not the automatic consequence of an impermissibly
suggestive procedure surrounding an identification. See Perry, 565 U.S. at 238; Cruz,
297 Kan. at 1064. We must consider "'whether there was a substantial likelihood of
misidentification under the totality of the circumstances surrounding it.'" Cruz, 297 Kan.
at 1059. Under this step, we apply the following factors:


              "1. The witness' opportunity to view the criminal at the time of the crime;


              "2. The witness' degree of attention;



                                                  15
               "3. The accuracy of the witness' prior description;


               "4. The level of certainty demonstrated by the witness at the confrontation;


               "5. The length of time between the crime and the confrontation;


               "6. The witness' capacity to observe the event, including his or her mental and
       physical acuity;


               "7. The spontaneity and consistency of the witness' identification and the
       susceptibility to suggestion; and


               "8. The nature of the event being observed and the likelihood that the witness
       would perceive, remember, and relate it correctly." Corbett, 281 Kan. at 304-05; State v.
       Trammell, 278 Kan. 265, 270-71, 92 P.3d 1101 (2004).


See Cruz, 297 Kan. at 1064; State v. Hunt, 275 Kan. 811, 817-18, 69 P.3d 571 (2004).


       Billoups fails to address any of these factors in his brief and argues only the
identification procedure was so coercive that it "all but assured that Mr. Griblin would
identify" Billoups as the robber. As Billoups has failed to present any argument
concerning these factors, we consider the point abandoned. State v. Lowery, 308 Kan.
1183, 1231, 427 P.3d 865 (2018) (point raised incidentally in brief and not argued therein
deemed abandoned).


       But even if properly argued, Billoups' argument still lacks merit when we apply
the factors found in Corbett, 281 Kan. at 304-05.




                                                   16
       A.      The witness' opportunity to view the criminal at the time of the crime


       Griblin testified he got a good look at the robber's face in the moments leading up
to and during the robbery. He testified he had a conversation with the man and tried to
help him purchase cigarettes. At times, Griblin was within one or two feet of the robber,
and the lighting in the store was working and allowed Griblin to see what was happening.
Griblin saw the robber and interacted with him for approximately three minutes before
being maced.


       B.      The witness' degree of attention


       Griblin held a conversation with the robber as he attempted to assist him with a
transaction. Such an interaction indicates Griblin was paying attention to the situation
before the robbery.


       C.      The accuracy of the witness' prior description


       The surveillance video is consistent with Griblin's statements to law enforcement
immediately after the event and his testimony at trial concerning his identification of the
robber, what the robber was wearing, and his height.


       D.      The level of certainty demonstrated by the witness at the confrontation


       Griblin took about eight seconds to identify Billoups from the six-person lineup.
He stood by this identification at trial.




                                             17
       E.     The length of time between the crime and the confrontation


       The robbery occurred March 10, 2015. Griblin identified Billoups from the photo
lineup on March 13, 2015.


       F.     The witness' capacity to observe the event, including his or her mental and
       physical acuity


       Griblin did not testify there was anything that would have prevented him from
recalling the events, and there is no indication that before being maced Griblin was in a
mental state that would have interfered with his ability to remember the events and his
attacker.


       G.     The spontaneity and consistency of the witness' identification and the
       susceptibility to suggestion


       Griblin's description to the police of the robbery and his attacker appear to have
remained unchanged at trial.


       H.     The nature of the event being observed and the likelihood the witness would
       perceive, remember, and relate it correctly


       "This factor requires the court to consider whether the event was ordinary and
whether the witness and the criminal were of the same race." Trammell, 278 Kan. at 277.
The record does not establish Griblin's race, so we cannot determine if the eyewitness and
the robber were of the same race. While the transaction began normally, it ended with
Griblin being maced, which is far from ordinary, which tilts toward these events being
cemented in Griblin's mind. This was not an event Griblin witnessed occurring between
two other people as a passerby or inadvertently—these events happened directly to him,


                                            18
which tends to increase the likelihood he would perceive, remember, and relate his
identification correctly.


       In weighing the factors, there was not a substantial likelihood of misidentification.
Therefore, under the facts of this case, the district court did not abuse its discretion in not
striking Griblin's identification of Billoups from the photo lineup from the record.


       But even if we were to somehow conclude the district court should have
suppressed Griblin's pretrial identification of Billoups, reversal of Billoups' aggravated
robbery conviction is not necessary. "[A]n in-court identification is capable of standing
on its own even though a pretrial confrontation was deficient." State v. Skelton, 247 Kan.
34, 43, 795 P.2d 349 (1990). Here, Griblin identified Billoups in court two different
times. Griblin specifically pointed to Billoups' voice as an identifying characteristic, and,
obviously, Billoups' voice was not a part of the photo lineup procedure. There is no
indication Griblin's in-court identifications of Billoups as the robber were tainted by the
impermissibly suggestive lineup procedure.


       Finally, even if we assume error by the district court by its refusal to strike the
photo lineup identification from the record, any error was harmless. "Harmless error
occurs when the erroneous admission of evidence could not have affected the result of the
trial when considered in light of other evidence that was properly admitted." Trammell,
278 Kan. at 281. Here, the jurors were able to view the surveillance video and still photos
for themselves and determine whether Billoups was the man who robbed the Park City
Presto. The quality of the video and photos were such that, even without identification
testimony from Griblin, Billoups' identity as the robber would have been established.




                                              19
III.   DID THE DISTRICT COURT ERR IN ITS JURY INSTRUCTIONS?


       Billoups' next three issues on appeal relate to the district court's failure to give two
jury instructions and an incorrect instruction. First, he argues the district court committed
clear error by not providing the jury with a cautionary witness identification instruction.
Second, Billoups argues the district court committed clear error by not instructing the
jury on simple robbery as a lesser included offense of the aggravated robbery charge for
the Subway robbery. Third, he argues the district court committed clear error in its
definitional jury instruction of "dangerous weapon."


       When analyzing jury instruction issues, we follow a three-step process:


       "(1) determining whether the appellate court can or should review the issue, i.e., whether
       there is a lack of appellate jurisdiction or a failure to preserve the issue for appeal; (2)
       considering the merits of the claim to determine whether error occurred below; and (3)
       assessing whether the error requires reversal, i.e., whether the error can be deemed
       harmless." State v. Williams, 295 Kan. 506, 510, 286 P.3d 195 (2012).


The "first and third step are interrelated in that whether a party has preserved a jury
instruction issue will affect our reversibility inquiry at the third step." Bolze-Sann, 302
Kan. at 209.


       Applying the first step to all three alleged jury instruction errors, there is no
dispute Billoups did not request a cautionary witness identification jury instruction and a
lesser included simple robbery jury instruction, nor did he object to the district court's
jury instruction regarding the definition of "dangerous weapon." "When a party fails to
object to or request a jury instruction at trial, K.S.A. 22-3414(3) limits appellate review to
a determination of whether the instruction was clearly erroneous." State v. Knox, 301
Kan. 671, 680, 347 P.3d 656 (2015); see K.S.A. 2019 Supp. 22-3414(3).



                                                     20
       When the court applies the second step in determining whether an error occurred,
it "consider[s] whether the subject instruction was legally and factually appropriate,
employing an unlimited review of the entire record." Williams, 295 Kan. 506, Syl. ¶ 4.


       At the third step, we then assess whether the error requires reversal as "we will
only reverse the district court if an error occurred and we are '"firmly convinced that the
jury would have reached a different verdict had the instruction error not occurred."' Knox,
301 Kan. at 680 (quoting Williams, 295 Kan. 506, Syl. ¶ 5)." State v. McLinn, 307 Kan.
307, 318, 409 P.3d 1 (2018). As the party claiming a clear error, Billoups has the burden
to demonstrate the necessary prejudice. See 307 Kan. at 318.


       1.      A cautionary witness identification jury instruction


       Billoups argues the district court should have given a cautionary witness
identification jury instruction. The State responds such an instruction is not factually
appropriate because there is not a serious question regarding the reliability of the
identifications. Moreover, the State claims its case did not rely solely upon eyewitness
identification testimony because all three of the incidents in which there had been a
positive eyewitness identification—the Park City and Wichita Presto gas station robberies
and the Emprise Bank robbery—were captured on surveillance video and those videos, as
well as stills from the videos, were presented to the jury.


       The Pattern Instruction Kansas (PIK) for eyewitness identifications is as follows:


               "The law places the burden upon the State to identify the defendant. The law
       does not require the defendant to prove (he) (she) has been wrongly identified. In
       weighing the reliability of eyewitness identification testimony, you should determine
       whether any of the following factors existed and, if so, the extent to which they would
       affect accuracy of identification by an eyewitness. Factors you may consider are:




                                                  21
               "1. The opportunity the witness had to observe. This includes any physical
       condition which could affect the ability of the witness to observe, the length of the time
       of observation, and any limitations on observation like an obstruction or poor lighting;


               "2. The emotional state of the witness at the time including that which might be
       caused by the use of a weapon or a threat of violence;


               "3. Whether the witness had observed the defendant(s) on earlier occasions;


               "4. Whether a significant amount of time elapsed between the crime charged and
       any later identification;


               "5. Whether the witness ever failed to identify the defendant(s) or made any
       inconsistent identification;


               "6. Whether there are any other circumstances that may have affected the
       accuracy of the eyewitness identification." PIK Crim. 4th 51.110 (2018 Supp.).


       The Notes on Use accompanying PIK Crim. 4th 51.110 indicate:


               "This instruction should be given whenever the trial judge believes there is any
       serious question about the reliability of eyewitness identification testimony. State v.
       Willis, 240 Kan. 580, 731 P.2d 287 (1987). However, unless there is evidence which
       causes the trial court to question the reliability of the eyewitness identification, this
       instruction should not be given. State v. Harris, 266 Kan. 270, 278, 970 P.2d 519
       (1998)."


       The Kansas Supreme Court has held the PIK instruction "contemplate[s] an
eyewitness who does not know the defendant personally. Where the witness personally
knows the individual being identified, the cautionary eyewitness identification instruction
is not necessary. The accuracy of the identification can be sufficiently challenged through
cross-examination." State v. Calvin, 279 Kan. 193, Syl. ¶ 9, 105 P.3d 710 (2005). Yet,



                                                     22
here, none of the witnesses to the crimes knew the defendant prior to the robberies. The
Kansas Supreme Court believes "the best approach is to leave the reliability
determination to the jury and allow the parties to challenge the eyewitness identification
testimony at trial as the circumstances warrant." State v. Mitchell, 294 Kan. 469, 479, 275
P.3d 905 (2012).


       First, we must determine if the giving of an eyewitness identification instruction
would have been both legally and factually appropriate at Billoups' trial. In State v.
Duong, 292 Kan. 824, 257 P.3d 309 (2011), the Kansas Supreme Court considered five
factors, as set out in State v. Saenz, 271 Kan. 339, 354, 22 P.3d 151 (2001), to determine
whether there was a question about the reliability of the eyewitness identification. If there
was no question about the reliability of the eyewitness identification, then the eyewitness
identification instruction was not legally and factually appropriate and the failure to give
the instruction was not clearly erroneous.


       The Saenz factors used in Duong were:


       "'(1) the opportunity of the witness to view the defendant at the time of the crime, (2) the
       witness' degree of attention, (3) the accuracy of the witness' prior descriptions of the
       criminal; (4) the level of certainty demonstrated by the witness at the confrontation; and
       (5) the length of time between the crime and the confrontation.'" 292 Kan. at 836.


       We now examine each identification. First, Griblin interacted with the robber at
close range in a well-lit area for approximately three minutes before being maced. He
testified he got a good look at the robber's uncovered face and heard his voice, both of
which contributed to his in-court identification of Billoups. Further, the incident was
captured on surveillance video, which gave the jurors the opportunity to see the robber
themselves as well as still photos from the robbery. Griblin's account of events and what
the robber was wearing matched the surveillance video.



                                                    23
       Second, Roguski, the Wichita Presto employee, testified she was able to clearly
view the man during their encounter and was able to take mental note of what he was
wearing. Just as with the Park City Presto robbery, this robbery was also caught on
surveillance video, which the jury was able to view. The jury also viewed still photos
taken from the surveillance video. This video and these photos showed the Wichita Presto
robber was wearing the same clothing as the man who robbed the Park City Presto hours
earlier. Within a few hours of the robbery, Roguski saw the bank robbery photo released
by the police, knew it was the man who had just robbed her, and contacted police to let
them know. She then later identified the same man in a photo lineup.


       Third, Sprecker, the Emprise Bank employee, testified she looked straight at the
robber's face and identified Billoups in court as the robber. She explained that although
the man entered the bank with his hands partially covering his face, his face was not
covered in any way during the robbery itself. Surveillance video and stills from this
robbery were also admitted at trial and shown to the jury, and two of these photos
provided a close-up view of the robber's face. Billoups' prior postrelease supervision
officer and a Cricket Wireless employee also called police to identify Billoups after
seeing the photos of the suspect circulated by police on social media.


       Here, all three of the identifications are linked together. Starting at the bank
robbery, DNA from the cigarette butt identified Billoups as the robber, as well as
identifications from Sprecker, Johnson, and two independent tips that police received
from members of the public when they saw Billoups' circulated photo. Roguski also saw
this photo and recognized the man as the man who had just robbed her hours earlier. This
man was wearing the same clothes as the man who robbed Griblin, and Griblin positively
identified Billoups. The jury was also given access to the surveillance videos and still
photos showing the robber from all three crimes, which provided corroboration of
Griblin's, Roguski's, and Sprecker's identifications and allowed the jurors to make their
own assessments on the reliability of the identifications. The ability of the jurors to view


                                             24
the crimes in action and make their own assessments as to the reliability of the witness
identifications eliminates any serious questions relating to the reliability of the witness
identifications. Therefore, a cautionary jury instruction was not legally or factually
appropriate. See State v. Hernandez, No. 107,750, 2013 WL 5422314, at *3 (Kan. App.
2013) (unpublished opinion) (holding PIK Crim. 4th 51.110 not legally or factually
appropriate where jurors had opportunity to view security video from robbery and
compare those images to defendant during trial). Here, all three of the eyewitnesses
personally interacted with the defendant for several minutes before being robbed. This is
not the case where a bystander identifies an individual from an event witnessed from a
great distance and did not interact with that individual. Given this level of interaction and
ability of the jury to personally access the reliability of the identifications using the
surveillance video and stills, PIK Crim. 4th 51.110 was not factually or legally
appropriate. Because this instruction was not appropriate, there was no error.


2.     A simple robbery jury instruction as a lesser included offense for the Subway
       robbery


       Next, Billoups argues the district court committed clear error by not instructing the
jury on simple robbery as a lesser included offense of the Subway aggravated robbery
charge because Guzman testified he saw a spring on the handgun brandished by the
robber, which caused him to have doubts about whether it was a real handgun or a BB
gun. The State responds such an instruction was not factually appropriate.


       We will examine whether the omitted instruction was both legally and factually
appropriate. See Williams, 295 Kan. 506, Syl. ¶ 4. "The inquiry as to whether it would
have been legally appropriate to give the instruction is answered by whether the lesser
crime is legally an included offense of the charged crime." State v. Armstrong, 299 Kan.
405, Syl. ¶ 5, 324 P.3d 1052 (2014). Robbery is defined as "knowingly taking property
from the person or presence of another by force or threat of bodily harm to any person."


                                              25
K.S.A. 2014 Supp. 21-5420(a). The offense becomes aggravated robbery when
committed by a person who is armed with a dangerous weapon. K.S.A. 2014 Supp. 21-
5420(b)(1). A dangerous weapon "is an instrument which, from the manner it is used, is
calculated or likely to produce death or serious bodily injury." State v. Colbert, 244 Kan.
422, Syl. ¶ 4, 769 P.2d 1168 (1989). Here, robbery is a lesser included offense of
aggravated robbery, and the instruction was legally appropriate.


       Next, we must determine whether the omitted instruction was factually
appropriate. "The inquiry of whether it would have been factually appropriate to give the
lesser included offense instruction is governed by the standard stated in K.S.A. 22-
3414(3), which requires a determination of whether there is some evidence which would
reasonably justify a conviction of the lesser included crime." Armstrong, 299 Kan. 405,
Syl. ¶ 5.


       In Colbert, the weapon used was an unloaded and defective handgun, which was
inherently incapable of firing. The Kansas Supreme Court held:


               "Whether or not a robber is 'armed with a dangerous weapon' for aggravated
       robbery (K.S.A. 21-3427) purposes is determined from the victim's point of view. An
       object can be a dangerous weapon if intended by the user to convince the victim that it is
       a dangerous weapon and the victim reasonably believes it is a dangerous weapon. Hence,
       an unloaded gun or a gun with a defective firing mechanism may be a dangerous weapon
       within the purview of the aggravated robbery statute." 244 Kan. 422, Syl. ¶ 3.


       The Supreme Court elaborated that a lesser included offense jury instruction was
not factually appropriate in that case because


       "[c]learly, the robber herein intended the victims to believe the gun was a dangerous or
       deadly weapon, and the victims reasonably believed it to be such a weapon. As far as the




                                                   26
       aggravated robbery charges were concerned, the only real issue for the jury was whether
       or not the defendant was the perpetrator." 244 Kan. at 426.


       After Billoups' arrest, the police discovered a BB gun in Billoups' vehicle. At trial
during cross-examination by Billoups, Guzman testified:


                "BILLOUPS:      Now, you stated that this gun this individual supposedly—the
       gun this person had, you state that you saw a spring in it?
                "GUZMAN:        Yeah.
                "BILLOUPS:      So do you know anything about guns?
                "GUZMAN:        Not a whole lot.
                "BILLOUPS:      But you say you saw a spring like on the top of this gun?
                "GUZMAN:        I can't exactly remember where it was, but I remember seeing it
       somewhere.
                "BILLOUPS:      So you knew it was a—I guess it was a BB gun?
                "GUZMAN:        I was conflicted. I didn't know for sure. But I had my doubts
       about the gun."


This testimony is the entire extent of the line of questioning regarding the possibility that
Guzman believed Billoups was using a BB gun. When reviewing the record, it is unclear
when Guzman stated he saw a spring on the gun; Guzman did not testify to this fact at the
preliminary hearing, but possibly he told this information to Billoups' private
investigator.


       Guzman's testimony indicates Billoups intended Guzman to believe the gun was a
dangerous weapon, as he pointed it at Guzman while demanding money. Also, Guzman
testified he complied with Billoups' requests because he did not want to get hurt over
another person's money. See State v. Moore, 269 Kan. 27, 33, 4 P.3d 1141 (2000) ("A
reasonable person would not ordinarily surrender his or her car to a stranger under such
circumstances unless he or she feels threatened or intimidated."); State v. Dilliehunt, No.
95,679, 2008 WL 440493, at *1-2 (Kan. App. 2018) (unpublished opinion) ("[A]


                                                   27
reasonable clerk at a convenience store would not surrender merchandise without feeling
threatened or intimidated. Convenience store robberies are also not uncommon. The store
clerks' surrender of the cigarettes in these cases was no more of a voluntary act than was
the victim's surrender of her car keys in Moore.").


       Further, even if Guzman believed the gun was a BB gun, the Kansas Supreme
Court has held that a BB gun, even if is it unloaded, is a "dangerous weapon" under the
meaning of K.S.A. 2014 Supp. 21-5420(b)(1) because "[t]he pistol is heavy and could
easily have been used as a bludgeon against the victims, rendering serious injury or even
death." State v. Prince, 227 Kan. 137, 141, 605 P.2d 563 (1980); see State v. Davis, 227
Kan. 174, 177, 605 P.2d 572 (1980) (holding starter pistol, incapable of firing projectile
because barrel was blocked, elevated robbery to aggravated robbery because defendant
clearly intended store attendant to believe gun was operable and dangerous and could
have been used as bludgeon); State v. Childers, 16 Kan. App. 2d 605, 612, 830 P.2d 50
(1991) ("[A] toy water pistol can be found to be a dangerous weapon if the user intended
the victim to believe it was a dangerous weapon and the victim reasonably believed it
was a dangerous weapon."), rev. denied 250 Kan. 806 (1992); State v. Johnson, 8 Kan.
App. 2d 368, 369, 657 P.2d 1139 ("[L]oaded and operable [air rifle] gave the impression
it was deadly."), rev. denied 233 Kan. 1093 (1983). Therefore, the weapon used in this
case, if it was in fact the BB gun discovered after Billoups' arrest, was a dangerous
weapon sufficient to elevate simple robbery to aggravated robbery. When the use of a
dangerous weapon is undisputed, as is the case here, "an instruction on simple robbery
was not required." State v. Shoemake, 228 Kan. 572, 575-56, 618 P.2d 1201 (1980).


       Moreover, in assessing whether the instruction was warranted, the theory of
defense must also be considered. In State v. Mitchell, 234 Kan. 185, 189-90, 672 P.2d 1
(1983), the Kansas Supreme Court held the trial court properly failed to give a lesser
included instruction on simple robbery because:



                                            28
       "It is not contested in this case that the robber had a gun. Every witness who was in the
       bar at the time of the robbery testified that the robber had a gun. This is not a case where
       the defendant admitted the crime but claimed not to have used a weapon. The question
       the jury was asked to decide was whether appellant was the robber, not whether a weapon
       was used. As this court noted in a similar case, the appellant was guilty of aggravated
       robbery or nothing."


       This is similar to the theory of defense in the case at hand. While Billoups briefly
questioned Guzman about the type of gun he thought the robber had, Billoups' cross-
examination of Guzman was focused on emphasizing Guzman could not see the robber's
face and thus could not identify Billoups as the perpetrator. Additionally, Billoups
exclusively focused on the identification issue in his closing argument, without mention
of whether a BB gun or a handgun was used to facilitate the robbery of the Subway. This
theory of defense further eliminated the need for the instruction. As in Mitchell, under
Billoups' theory, he was either guilty of aggravated robbery or nothing at all. In fact,
Billoups states in another section of his brief that the central question at trial "was
whether Mr. Billoups was the person who committed [the] robberies."


       Under the specific facts of this case, the lesser included offense instruction on
simple robbery was not factually appropriate.


       3.      The definitional jury instruction for "dangerous weapon"


       Next, Billoups argues the instruction the district court gave the jury on the
definition of "dangerous weapon" in aggravated robbery was improper because, although
it followed Kansas Supreme Court precedent, that precedent was wrongly decided.


       Applying the second step of the jury instruction analysis, it is clear there was no
error in the definitional "dangerous weapon" jury instruction. Billoups was charged with
aggravated robbery under K.S.A. 2014 Supp. 21-5420(b)(1), meaning robbery committed


                                                    29
while armed with a dangerous weapon. The district court provided the following jury
instruction on the definition of "dangerous weapon":


       "[A] 'dangerous weapon' is an instrument which, from the manner in which it is used, is
       calculated or likely to produce death or serious bodily injury. An object can be a
       dangerous weapon if the user intended to convince a person that it is a dangerous weapon
       and that person reasonably believed it to be a dangerous weapon."


       Billoups argues this definition departed from the plain language of K.S.A. 2014
Supp. 21-5420(b)(1) because "it permitted for an aggravated robbery conviction based
upon a victim's subjective appraisal of danger, rather than the objective reality of [the]
offender's actual possession of a dangerous weapon." However, Billoups acknowledges
this definition is in accordance with existing Kansas Supreme Court precedent, as was
discussed above. See Colbert, 244 Kan. at 425-26; see also State v. Holbrook, 261 Kan.
635, 640, 932 P.2d 958 (1997) ("Where it is charged that an aggravated robbery was
committed by threat of bodily harm to the victim while the robber was armed with a
dangerous weapon, it is not necessary for the State to prove the robber actually exhibited
the weapon to the victim. Whether the robber was armed with a dangerous weapon is to
be determined from the victim's reasonable point of view. The robber's conduct and/or
statements, if intended to convince the victim that the robber is so armed, along with a
reasonable indication by the victim that he or she was so convinced, may be legally
sufficient to satisfy this element.").


       Billoups concedes we are duty bound to follow Kansas Supreme Court precedent
unless there is some indication that the Kansas Supreme Court is departing from its
previous position. See State v. Rodriguez, 305 Kan. 1139, 1144, 390 P.3d 903 (2017). He
raises the argument for the purpose of obtaining review by the Kansas Supreme Court.
However, as we see no indication from the Kansas Supreme Court that it intends to




                                                   30
depart from its previous rulings, we are compelled to hold the district court did not err in
its instruction regarding the definition of "dangerous weapon."


       In summary, there was no error in the instructions provided to the jury by the
district court.


IV.    DID CUMULATIVE ERROR DEPRIVE BILLOUPS OF A FAIR TRIAL?


       Next, Billoups argues cumulative error deprived him of a fair trial. Specifically, he
argues the witness identification errors were not harmless and the jurors likely would
have reached a different verdict on the aggravated robbery charges that were supported
by eyewitness identification testimony. But we will find no cumulative error when the
record fails to support the errors a defendant raises on appeal. State v. Marshall, 303 Kan.
438, 451, 362 P.3d 587 (2015). Because we have found no trial errors, there cannot be
cumulative error.


V.     DID THE DISTRICT COURT ERR IN CLASSIFYING BILLOUPS' PRIOR OUT-OF-STATE
       CONVICTION AS A PERSON FELONY?


       For the first time on appeal, Billoups argues the district court erred in classifying
one of his prior out-of-state convictions as a person felony. Specifically, he argues his
prior California robbery conviction was improperly classified as a person offense because
the elements of California robbery are broader than the elements of the comparable
Kansas crime. The State concedes this argument.


       Classification of prior offenses for criminal history purposes involves statutory
interpretation, which is a question of law subject to unlimited review. State v. Wetrich,
307 Kan. 552, 555, 412 P.3d 984 (2018).



                                             31
       Although Billoups did raise a challenge to his criminal history before the district
court, he did not challenge it on these precise grounds. Typically, we will not consider
issues raised for the first time on appeal. State v. Kelly, 298 Kan. 965, 971, 318 P.3d 987
(2014). However, under K.S.A. 2019 Supp. 22-3504(a), an illegal sentence may be
corrected at any time, including when the issue is raised for the first time on appeal. See
State v. Dickey, 301 Kan. 1018, 1034, 350 P.3d 1054 (2015) (Dickey I).


       Billoups' PSI assigned him a criminal history score of A based on three prior
person felonies, one of which was a 1991 California robbery conviction for second-
degree robbery. Had this conviction been scored as a nonperson felony, Billoups'
criminal history score would have been B, which would reduce his presumptive sentence.
See K.S.A. 2018 Supp. 21-6804.


       We follow a two-step process when classifying prior out-of-state convictions for
the purposes of criminal history. First, the prior offense is classified as either a felony or a
misdemeanor according to how the convicting jurisdiction classified the offense. K.S.A.
2018 Supp. 21-6811(e)(2). Billoups does not challenge the prior conviction's
classification as a felony. Second, the offense is classified as either a person or nonperson
crime by referring to "comparable offenses under the Kansas criminal code in effect on
the date the current crime of conviction was committed." K.S.A. 2018 Supp. 21-
6811(e)(3).


       At the time of Billoups' sentencing on August 24, 2018, the definition of
"comparable" was provided by caselaw. See Wetrich, 307 Kan. at 559-60, 562. But see
K.S.A. 2019 Supp. 21-6811(e)(3)(B)(i) (mandating out-of-state convictions stemming
from specific enumerated circumstances classified as person offenses). Under Wetrich,
307 Kan. at 562, which was decided on March 9, 2018, for an out-of-state conviction to
be classified as a person offense, that offense must have elements identical to or narrower
than the Kansas person crime. The State concedes Wetrich controls the definition of


                                              32
"comparable" for this case. See State v. Murdock, 309 Kan. 585, 591-92, 439 P.3d 307
(2019) (Murdock II) (holding legality of sentence controlled by law in effect at time
sentence pronounced).


       Using Wetrich's "identical to or narrower than" approach, we note Billoups was
convicted of second-degree robbery in 1991 under Cal. Penal Code § 211 (1988), which
defined robbery as "the felonious taking of personal property in the possession of
another, from his person or immediate presence, and against his will, accomplished by
means of force or fear." Robbery in the second degree was defined as any other type of
robbery not listed in Cal. Penal Code § 212.5(a). Cal. Penal Code § 212.5(b) (1988). As it
is not contested that Billoups was convicted of second-degree robbery, it is unnecessary
to list the elements of first-degree robbery.


       The California Legislature defines "fear" as used in § 211 as:


               "1. The fear of an unlawful injury to the person or property of the person robbed,
       or of any relative of his or member of his family; or,


               "2. The fear of an immediate and unlawful injury to the person or property of
       anyone in the company of the person robbed at the time of the robbery." Cal. Penal Code
       § 212 (1963).


       At the time Billoups committed his current crimes, Kansas defined robbery as
"knowingly taking property from the person or presence of another by force or by threat
of bodily harm to any person." K.S.A. 2014 Supp. 21-5420(a).


       California's definition of robbery is significantly broader than Kansas' definition of
robbery. For example, under California's definition, a defendant could be convicted of
robbery by threatening to damage a person's property. In contrast, Kansas' definition of
robbery requires taking property by force or threat of bodily harm to a person; it does not


                                                   33
include a threat to another person's property. Thus, the California robbery statute is
broader than the Kansas robbery statute and cannot be used as a comparable offense
under K.S.A. 2018 Supp. 21-6811(e)(3). Because it is not a comparable offense, Billoups'
California robbery conviction cannot be considered a person felony when calculating his
criminal history score. See K.S.A. 2018 Supp. 21-6811(e)(3) (mandating "[i]f the state of
Kansas does not have a comparable offense in effect on the date the current crime of
conviction was committed, the out-of-state crime shall be classified as a nonperson
crime"); State v. Barnes, No. 119,582, 2019 WL 3518899, at *3 (Kan. App. 2019)
(unpublished opinion) (applying Wetrich and finding California robbery broader than
Kansas robbery), rev. denied 310 Kan. ___ (December 17, 2019); State v. Lacey, No.
118,902, 2018 WL 6425682, at *2-3 (Kan. App. 2018) (unpublished opinion) (same),
rev. denied 310 Kan. ___ (September 11, 2019).


       Therefore, we vacate Billoups' sentence and remand this case for resentencing.


VI.    DOES THE KANSAS SENTENCING GUIDELINES ACT VIOLATE § 5 OF THE KANSAS
       CONSTITUTION BILL OF RIGHTS?


       Finally, Billoups argues he received an improper sentence because the Kansas
Sentencing Guidelines Act (KSGA), K.S.A. 2019 Supp. 21-6801 et seq., violates the state
common-law right to a jury trial, preserved in § 5 of the Kansas Constitution Bill of
Rights, by allowing judicial findings of a defendant's prior convictions to elevate the
punishment for a current conviction. Specifically, he argues penalty-enhancing judicial
fact-finding of any kind does not square with the right to a jury trial which existed at
common law prior to Kansas' statehood. Thus, the KSGA sentencing scheme which
dictated his sentence violated § 5 of the Kansas Constitution Bill of Rights. Billoups
properly gave notice to the Kansas Attorney General that he was challenging the
constitutionality of a statute before us. See Kansas Supreme Court Rule 11.01 (2020 Kan.
S. Ct. R. 69). The Attorney General elected not to respond.


                                             34
       Billoups received a presumptive KSGA sentence. K.S.A. 2019 Supp. 21-
6820(c)(1) prohibits an appellate court from reviewing the propriety of a presumptive
KSGA sentence. But here, Billoups asserts that the KSGA itself is unconstitutional.
When an appellant challenges the constitutionality of the KSGA, an appellate court may
first consider the constitutionality of the challenged provision before determining if it has
jurisdiction to review the disputed sentence. See State v. Johnson, 286 Kan. 824, 842, 190
P.3d 207 (2008).


       Billoups did not raise this issue before the district court. Generally, constitutional
grounds for reversal asserted for the first time on appeal are not properly before the
appellate court for review. State v. Daniel, 307 Kan. 428, 430, 410 P.3d 877 (2018).
There are several exceptions to the general rule that a new legal theory may not be
asserted for the first time on appeal, including:


       "(1) The newly asserted theory involves only a question of law arising on proved or
       admitted facts and is determinative of the case; (2) consideration of the theory is
       necessary to serve the ends of justice or to prevent the denial of fundamental rights; and
       (3) the district court is right for the wrong reason." State v. Phillips, 299 Kan. 479, 493,
       325 P.3d 1095 (2014).


       Billoups acknowledges he did not challenge the constitutionality of the KSGA
before the district court, but he contends now (1) the KSGA is facially unconstitutional
and involves a purely legal question that may be raised for the first time on appeal; and
(2) review of this issue is necessary to guard against infringements to the basic and
fundamental right to a jury trial protected by § 5 of the Kansas Constitution Bill of
Rights.


       The State contends Billoups fails to meet any exception that would allow his
constitutional challenge to be heard for the first time on appeal. Specifically, the State
argues the first exception would not apply because although Billoups' argument involves

                                                    35
a purely legal question, determination of the constitutionality of the KSGA would not be
determinative of his case since the relief could be to present his criminal history to a jury
upon remand rather than to vacate his sentence. The State also argues Billoups' reliance
on the second exception is misplaced because of his failure to challenge his criminal
history score before or at the time of sentencing. Yet, these assertions miss the mark
because Billoups' claim involves both a purely legal question and a fundamental right.
The right to a jury trial is a fundamental right and is enumerated in both the United States
Constitution and the Kansas Constitution. See U.S. Const. amend. VI; Kan. Const. Bill of
Rights, § 5. Thus, we may consider his claim for the first time on appeal. See State v.
Beaman, 295 Kan. 853, 857-58, 286 P.3d 876 (2012).


       Construction of the KSGA and determination of the constitutionality of its
provisions are questions of law subject to unlimited review. State v. Davis, 275 Kan. 107,
124, 61 P.3d 701 (2003).


       The constitutionality of judicial fact-finding of a criminal defendant's prior
convictions under statutory sentencing schemes like the KSGA is well established. See
Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000)
("Other than the fact of a prior conviction, any fact that increases the penalty for a crime
beyond the prescribed statutory maximum must be submitted to a jury, and proved
beyond a reasonable doubt."). Billoups concedes the United States Supreme Court has
never extended Apprendi to include judicial fact-finding of a defendant's prior
convictions. Similarly, the Kansas Supreme Court has repeatedly rejected the argument
the KSGA violates the Sixth and Fourteenth Amendments to the United States
Constitution. See, e.g., State v. Watkins, 306 Kan. 1093, 1094, 401 P.3d 607 (2017); State
v. Johnson, 304 Kan. 924, 956, 376 P.3d 70 (2016); State v. Ivory, 273 Kan. 44, 45-48, 41
P.3d 781 (2002).




                                             36
       Nonetheless, Billoups maintains the KSGA violates his constitutional right to a
jury trial as preserved by the Kansas Constitution. Relying on Justice Thomas' concurring
opinion in Apprendi, Billoups argues § 5 of the Kansas Constitution Bill of Rights (which
states "[t]he right of trial by jury shall be inviolate"), unlike the Sixth Amendment to the
United States Constitution (which guarantees "[i]n all criminal prosecutions, the accused
shall enjoy the right to a speedy and public trial, by an impartial jury"), preserved a
common-law right to a jury trial on penalty-enhancing prior conviction findings.


       The State responds by arguing the Kansas Supreme Court rejected an argument in
State v. Conley, 270 Kan. 18, 35, 11 P.3d 1147 (2000), that § 5 of the Kansas
Constitution Bill of Rights is more inclusive than the Sixth Amendment to the United
States Constitution. Although Conley has been overruled on other grounds, the Kansas
Supreme Court's rejection of the argument that § 5 is broader than the Sixth Amendment
remains good law. See State v. Astorga, 299 Kan. 395, 324 P.3d 1046 (2014).


       Billoups' Kansas constitutional challenge to the KSGA must fail because he
provides no authority showing the Kansas Supreme Court interprets the Kansas provision
providing a right to a jury trial to be more inclusive than the equivalent federal
constitutional amendment. Instead, our Supreme Court treats the jury trial right under the
Kansas Constitution identically to the United States Supreme Court's interpretation of the
Sixth Amendment to the United States Constitution. See State v. Carr, 300 Kan. 1, 56,
331 P.3d 544 (2014) ("We have not previously analyzed our state constitutional language
differently from the federal provision."), rev'd and remanded on other grounds 577 U.S.
___, 136 S. Ct. 633, 193 L. Ed. 2d 535 (2016); State v. Lawson, 296 Kan. 1084, 1091,
297 P.3d 1164 (2013) ("[A]t least for the past half-century, this court has generally
adopted the United States Supreme Court's interpretation of corresponding federal
constitutional provisions as the meaning of the Kansas Constitution."). Again, we are
duty bound to follow Kansas Supreme Court precedent unless there is some indication it
is departing from its previous position. See Rodriguez, 305 Kan. at 1144.


                                             37
        Because Billoups concedes that both the United States Supreme Court and the
Kansas Supreme Court have consistently held judicial fact-finding of a criminal
defendant's prior convictions is constitutionally permissible under the Sixth Amendment,
he is not entitled to relief on his constitutional challenge that the KSGA violates the
Kansas Constitution. See Apprendi, 530 U.S. at 490; Watkins, 306 Kan. at 1094; Ivory,
273 Kan. at 45-48. As a result, we conclude Billoups had no state constitutional right to a
jury trial on the determination of his prior convictions because his sentence fell in the
presumptive range allowed under the KSGA.


        Our conclusion is consistent with the decision on the identical issue from another
panel of our court. In State v. Valentine, No. 119,164, 2019 WL 2306626, at *6 (Kan.
App.) (unpublished opinion), rev. denied 310 Kan. ___ (December 17, 2019), the panel
held:


                "In view of the Kansas Supreme Court's consistent rejection of the Sixth
        Amendment-based version of Valentine's current argument, it is incumbent on Valentine
        to provide authority showing our Supreme Court interprets—or would interpret—§ 5 of
        the Kansas Constitution Bill of Rights to require jury findings that the Sixth Amendment
        does not. He fails to do so. 'This court is duty bound to follow Kansas Supreme Court
        precedent absent some indication that the court is departing from its previous position.'
        Valentine's argument fails. [Citation omitted.]"


        Although we are not bound by this decision, and Billoups argues that Valentine
was improperly decided, Billoups presents no convincing authority that the panel's
reasoning in Valentine is flawed. See Uhlmann v. Richardson, 48 Kan. App. 2d 1, 13, 287
P.3d 287 (2012) ("[P]anels of the Kansas Court of Appeals are not bound by prior rulings
of another panel.").




                                                    38
       Because Billoups received a presumptive sentence, we lack jurisdiction under
K.S.A. 2019 Supp. 21-6820(c)(1) to consider Billoups' challenge to it and, accordingly,
dismiss that portion of his appeal.


       Billoups' convictions are affirmed, his sentence is vacated, and the case is
remanded for resentencing consistent with this opinion. Billoups' other challenge to his
sentence is dismissed.


       Affirmed in part, dismissed in part, sentence vacated, and case remanded with
directions.




                                            39